      Case 4:19-cv-01934 Document 81 Filed on 05/25/21 in TXSD Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS

                                                  §
FREEDOM FROM RELIGION                             §
FOUNDATION, INC., and JOHN ROE,                   §
                                                  §
               Plaintiffs,                        §
                                                  §
       v.                                         §     CIVIL ACTION NO. 4:19-cv-1934
                                                  §
JUDGE WAYNE MACK, in his personal
                                                  §
capacity and in his official capacity on behalf
                                                  §
of the State of Texas,
                                                  §
               Defendant.


                                     NOTICE OF APPEAL

       Notice is hereby given that Defendant Judge Wayne Mack, in his individual capacity,

hereby appeals to the United States Court of Appeals for the Fifth Circuit from the Order Granting

Plaintiffs’ Motion for Summary Judgment and Denying Defendant’s Motion for Summary

Judgment entered in this action on May 20, 2021 (Dkt. 80), and from all other adverse orders,

rulings, decrees, decisions, opinions, memoranda, conclusions, or findings preceding, leading to,

merged in, subsumed in, impacting within, identified within, or included within that order,

including but not limited to the Order Denying Defendant’s Motion to Dismiss entered on January

13, 2020 (Dkt. 38) and the Order Denying Defendant’s Motion for Reconsideration of his Motion

to Dismiss entered on February 27, 2020 (Dkt. 43).
     Case 4:19-cv-01934 Document 81 Filed on 05/25/21 in TXSD Page 2 of 3




Dated: May 25, 2021                     Respectfully submitted,


                                         /s/ Allyson N. Ho
Michael D. Berry                        Allyson N. Ho
  Of Counsel                               Attorney-in-Charge
  Texas Bar No. 24085835                   Texas Bar No. 24033667
  S.D. Texas Bar No. 2412537               S.D. Texas Bar No. 1024306
Hiram S. Sasser III                     Bradley G. Hubbard
  Of Counsel                               Of Counsel
  Texas Bar No. 24039157                   Texas Bar No. 24090174
  S.D. Texas Bar No. 632649                S.D. Texas Bar No. 3450976
FIRST LIBERTY INSTITUTE                 Bennett Rawicki
2001 West Plano Parkway, Suite 1600        Of Counsel
Plano, Texas 75075                         Texas Bar No. 24083708
Telephone: (972) 941-4444                  S.D. Texas Bar No. 3471399
Facsimile: (972) 423-6162               Matthew Scorcio
mberry@firstliberty.org                    Of Counsel
hsasser@firstliberty.org                   Texas Bar No. 24102476
                                           S.D. Texas Bar No. 3619260
                                        Elizabeth A. Kiernan
                                           Of Counsel
                                           Texas Bar No. 24105666
                                           S.D. Tex. Bar No. 3630190
                                        GIBSON, DUNN & CRUTCHER LLP
                                        2001 Ross Avenue, Suite 2100
                                        Dallas, Texas 75201
                                        Telephone: (214) 698-3100
                                        Facsimile: (214) 571-2900
                                        aho@gibsondunn.com
                                        bhubbard@gibsondunn.com
                                        brawicki@gibsondunn.com
                                        mscorcio@gibsondunn.com
                                        ekiernan@gibsondunn.com

                      COUNSEL FOR DEFENDANT JUDGE WAYNE MACK
                               IN HIS INDIVIDUAL CAPACITY




                                           2
     Case 4:19-cv-01934 Document 81 Filed on 05/25/21 in TXSD Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that, on May 25, 2021, a true and correct copy of this document was served by

ECF on all counsel of record.


                                                           /s/ Allyson N. Ho
                                                           Allyson N. Ho




                                               3
